Case: 1:20-cv-02014-DCN Doc #: 25 Filed: 08/16/21 1 of 3. PageID #: 312




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



DONALD DORSEY,et aL,                                 CASE NO.        1:20 CV 2014
On behalf of themselves and all others
similarly situated,

       Plaintiffs,

                                                     JUDGE DONALD C. NUGENT



AVIVA METALS,INC.,                                   MEMORANDUM OPINION
                                                     AND ORDER
       Defendant.



       This matter is before the Court on the Motion for Leave to File First Amended Class and


Collective Action Complaint Instanter. (Docket #18.) Plaintiffs' Class and Collective Action

Complaint,filed on behalf of named Plaintiffs Donald Dorsey and Craig Murphy and all others

similarly situated, was filed on September 8, 2020. Plaintiffs allege that Defendant, Aviva

Metals, Inc.("Aviva") willfully violated the Fair Labor Standards Act("FLSA")and Ohio law

by failing to pay overtime compensation to workers at the rate of one and one-halftimes their

regular rate for all hours worked in excess offorty hours per workweek.

       Pursuant to Fed. R. Civ. P. 15(a)(2), Plaintiffs seek to amend their Complaint to clarify

their claims for wage violations and add a defendant based upon information gathered to date

through discovery. Specifically, Plaintiffs state that on April 23,2021, during their Fed. R. Civ.

P. 30(b)(6) deposition of Aviva's corporate representative, Joao C.F. Saraiva, they learned
Case: 1:20-cv-02014-DCN Doc #: 25 Filed: 08/16/21 2 of 3. PageID #: 313




additional information which supports amending the Complaint to add Mr. Saraiva as an

individual, personally-liable defendant, and to add a revised and second class definition

pertaining to the 10-minute time rounding policies which Plaintiffs allege constitute a per se

violation ofthe FLSA.


       On April 23,2021, Plaintiffs' Counsel sent Counsel for Aviva a letter, giving notice that

Plaintiffs intended to seek leave to amend the Complaint. On April 26,2021, the Parties

discussed the possibility of mediation. Over the next couple of months. Plaintiffs held offon

filing a motion for leave to amend, as correspondence indicates Counsel for Aviva was

contemplating whether Aviva would agree to mediate Plaintiffs' claims, along with the logistics

and details of a potential mediation. On June 29, 2021, Counsel for Aviva indicated that it was

not interested in mediation and that it would oppose Plaintiffs' proposed amendment ofthe

Complaint.

       Plaintiffs' Motion for Leave to File First Amended Class and Collective Action


Complaint Instanter was filed on July 6,2021. (Docket #18.) On July 20,2021, Aviva filed its

Memorandum in Opposition. (Docket #21.) Plaintiffs filed a Reply Briefon July 27,2021.

(Docket #22.)

                                           Discussion


       Fed. R. Civ. P. 15(a)(2) provides that after a responsive pleading is filed,"a party may

amend its pleading only with the opposing party's written consent or the court's leave. The court

should freely give leave when justice so requires." A district court may deny leave "in instances

ofimdue delay, bad faith or dilatory motive on the part ofthe movant,repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance ofthe amendment,[or] futility of amendment." Glazer v. Chase Home Fin., LLC,

                                               -2-
Case: 1:20-cv-02014-DCN Doc #: 25 Filed: 08/16/21 3 of 3. PageID #: 314




704 F.3d 453, 458 (6th Cir. 2013)(quoting Foman v. Davis, 371 U.S. 178, 182(1962)).

Plaintiffs provided prompt notice to Aviva oftheir intent to amend the Complaint, and the

reasons therefore, and there is no evidence of undue delay, bad faith or dilatory motive.

Plaintiffs have not sought amendment prior to the instant Motion.

       Aviva argues that it would be unduly prejudiced should amendment be permitted,

specifically that extensive discovery has already been completed; depositions would need to be

repeated; Aviva would incur significant additional expense defending against the proposed

amendment; and, that the proposed amendment is untimely because it would require Aviva to

modify its defense in this case a year into litigation. However, the current fact discovery

deadline in this case is September 2, 2021 and, as represented by Plaintiffs, the FLSA "rounding

claim" is straightforward; documents relevant to the proposed amendment have already been

produced; and. Plaintiffs are satisfied with the testimony provided by Mr. Saraiva during his

deposition as it relates to the proposed amendment. Furthermore, the proposed amendment

streamlines the litigation by clarifying that class members only include workers who worked

more than forty(40) hours during one or more workweeks and who were not paid for all hours

worked by virtue of having their time edited and/or rounded.

                                           Conclusion


       For the foregoing reasons. Plaintiffs' Motion for Leave to File First Amended Class and

Collective Action Complaint Instanter(Document #18)is hereby GRANTED.

       IT IS SO ORDERED.


                                             DONALD C. NUGE
                                              Senior United States     trict Judge
       DATED: A               1(^,101/1

                                                -3-
